Title: From Alexander Hamilton to James Duane, [14 September 1783]
From: Hamilton, Alexander
To: Duane, James


[Albany, September 14, 1783]
Dr. Sir
The enclosed was delivered me by Doctr. Schuyler with a request to transmit it to one of the delegates of the state for patronage. He assures me that what he asks has been done in similar cases; particularly for some Hospital surgeons belonging to the State of Pensylvania. If so there will prob⟨ably⟩ be no difficulty in the case. I beg l⟨eave⟩ to recommend it to your attention.
Doctor Schuyler has served with reputation and deserves well of the public; as I am informed from authority which I credit.
I have the honor to be D Sir   Yr. Obed serv.
A Hamilton
AlbanySep. 14. 1783
The Honble Mr. Duane
